Citation Nr: 0523338	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for diplopia 
secondary to entrapment of the left medial and inferior 
rectus muscles, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for sinusitis with 
headaches, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
November 1973.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the New Orleans, Louisiana, 
Regional Office (RO), of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Competent medical evidence shows the veteran has 20/40 
corrected vision of both eyes.  

3.  The veteran's service-connected sinusitis disability is 
manifested by complaints of occasional headaches, facial 
pain, nasal stuffiness with some purulent discharge and 
objective evidence of tenderness and nasal mucosa.  The 
medical evidence does not show that the veteran experiences 
non-incapacitating symptoms six or more times per year or 
that he has been receiving antibiotics for a sinus infection 
three times a year for a period of six weeks or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for diplopia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 6079 and 6090 
(2004).  

2.  The criteria for a disability evaluation in excess of 10 
percent for sinusitis with headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 6513 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2002 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

While it might be argued that the original VCAA letter was 
somewhat unclear as to whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim, as a practical mater the Board finds 
that he has been notified of the need to provide such 
evidence.  See 38 C.F.R. § 3.159(b)(1) (2004).  The RO 
forwarded to the veteran a Statement of the Case (SOC) in 
April 2004.  In that document was the complete text of 38 
C.F.R. § 3.159(b)(1) (2004), which included such notice.  
Under this circumstance, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim involving 
increased evaluations by means of the discussions in the 
original rating decision and the SOC.  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that his sinusitis 
disability was underrated as was his diplopia.  He was told 
that he needed to provide supporting documentation that both 
disabilities should be rated at a higher rate pursuant to 
their respective diagnosis criteria.  Specifically, he was 
informed that he had to show that the symptoms and 
manifestations produced by each disability qualified the 
veteran for evaluations in excess of 10 percent.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA first 
sent the veteran a VCAA letter in May 2002 and then sent 
another letter in November 2002.  The VA informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  The veteran acknowledged that 
notification via the submission of a VA Form 21-4138, 
Statement in Support of Claim, received in November 2002.  On 
that form, the veteran indicated that any supporting medical 
evidence documents could be found at the VA Outpatient 
Treatment Center located in Baton Rouge, Louisiana.  He 
further informed the VA that was the only location of any 
evidence that would support his contentions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent VA medical examinations in May and June 2002, and 
again in December 2003, and February 2004.  At that time, the 
veteran had the opportunity to complain about the two 
disabilities that are currently been discussed.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.  

Also, the VA obtained the veteran's available medical 
treatment records.  Moreover, the veteran was given the 
opportunity to present evidence and testimony before an RO 
hearing officer and the Board.  The veteran was given notice 
that the VA would help him obtain evidence and the veteran 
responded in November 2002 that the only place where 
additional information could be found would be at a local VA 
facility.  The RO obtained that evidence and it has been 
included in the claims folder.  The VA informed the veteran 
that it had obtained the evidence he so noted.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinion with respect to his claims, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
the veteran's various disabilities.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, a rating decision, and an SOC, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claims.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2004) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2004) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issues now before 
the Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

Approximately three weeks after the veteran entered onto 
active duty in the US Navy, the veteran suffered an injury to 
the left eye including the left orbital.  He received 
treatment and he was subsequently medically retired from the 
US Navy.  After he was discharged from the service, he 
applied for VA compensation benefits.  Following a review of 
the service medical records and after the veteran underwent a 
VA examination, service connection was granted for diplopia 
secondary to entrapment of the left medial and inferior 
rectus muscles, the post-operative residuals of a fracture of 
the left orbital floor, and laceration of the left upper eye 
lid.  The date of that decision was March 7, 1974.  In a 
decision issued in July 1997, the RO granted service 
connection, on a secondary basis, for sinusitis with 
headaches.  

The veteran has now come before the VA claiming that both of 
his disabilities are more disabling than the 10 percent 
evaluation that is currently assigned thereto.  The veteran 
asserts that his diplopia or double vision causes him 
difficulty that cannot be corrected by glasses.  With respect 
to his sinusitis, the veteran claims that he is taking daily 
antibiotics for treatment for sinus infections.  He further 
avers that he suffers from constant headaches with no relief.  
He also says that he ingests Tylenol(r) 3 with codeine for his 
headaches.  

As noted above, during the course of this appeal, the veteran 
has undergone examinations of the claimed disorders in order 
to ascertain the exact symptoms and manifestations produced 
by the respective disorder.  The veteran underwent a VA eye 
examination in May 2002.  The results of that examination 
were as follows:

Visual acuity right eye, 20/60, with -175 
= +1 times 135 degrees.  J5 was +250 add.  
The corneal lens was clear.  The retina 
was normal.

Visual acuity left eye, 20/80 with -275 = 
+1 times 135 degrees.  J5 was +250 add.  
The corneal lens was clear.  The retina 
was within normal limits.

The diagnoses given were myopia with astigmatism and 
presbyopia corrected to 20/60 of the right eye, 20/80 of the 
left eye; partial optic atrophy of both eyes; and history of 
orbital fracture of the left side of the face with partial 
entrapment of the medial and inferior rectus muscle.  

An examination of the veteran's sinuses was also accomplished 
in May 2002.  The veteran told the examiner that he suffers 
from pain and nasal stuffiness along with some purulent 
discharge.  The examiner wrote that the veteran used an 
inhaler, but the veteran did not claim that he was 
incapacitated or had to go to his bed for relief.  Upon 
physical examination, the examiner found some boggy nasal 
mucosa and 20 percent obstruction.  There was no purulent 
discharge or crusting noted, but there was some tenderness 
over the left maxillary sinus.  It is noted that the veteran 
did not complain of sinus headaches.  The doctor did not, 
despite the veteran's contentions to the contrary, indicate 
or suggest that the veteran was being treated with 
antibiotics or with Tylenol(r) 3 with codeine for his sinuses 
or sinus-headaches.  

A sinus examination was also accomplished in December 2003.  
The veteran complained of pain but that pain was initially 
attributed to muscle damage and not to the veteran's actual 
eyesight or sinusitis.  The veteran did complain of coughing, 
draining into the left eye, headaches, and "constant" 
discharge.  The examiner found tenderness over the left 
entire orbital maxillary area.  However, discharge and 
crusting was not found.  The doctor found that the veteran 
was experiencing pain but he did not attribute the pain to 
sinusitis per se.  A computed tomography showed thickening in 
the left maxillary sinus.  The examiner did not indicate that 
the veteran had been diagnosed with antibiotics or steroids 
or that he had been prescribed bedrest or had been 
hospitalized for sinus treatment for any extended period of 
time.  

Another examination of the veteran's eyes was accomplished 
two years later, in February 2004.  In the write-up of the 
examination, the doctor reviewed the veteran's various 
medical treatment records and his previous VA medical 
examinations, and provided a synopsis of those reports in the 
February 2004 report.  The doctor found that the veteran's 
eye condition was stable and unchanged from his previous 
examination.  

In conjunction with the veteran's claim, the veteran's VA 
medical records from the Baton Rouge VA Medical Center (VAMC) 
were obtained.  The records stemming from prior to the 
veteran's request to the present do show repeated visits to 
the medical center for treatment.  However, they do not 
indicate that the veteran was hospitalized for either 
condition.  Moreover, they do not show repeated treatment for 
double vision.  While there are treatment records for 
treatment of the symptoms and manifestations produced by 
sinusitis, they do not show the repeated prescription of 
antibiotics nor do they indicate that the veteran was 
prescribed bedrest and they do not indicate that the veteran 
was incapacitated as a result of the disorder.  

I.  Diplopia (Double Vision)

When practicable, ratings on account of visual impairment are 
to be based on examination by specialists, including 
uncorrected and corrected central visual acuity for distance 
and near based on the Snellen's test type or its equivalent.  
The best distant vision obtainable after best correction will 
be the basis of rating.  38 C.F.R. § 4.75 (2004).  In 
applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 but who cannot read at 20/70, should be rated as 
seeing at 20/100.  38 C.F.R. § 4.83 (2004).  

Eye disabilities may be rated based on loss of visual acuity 
under Diagnostic Codes 6061 to 6079.   38 C.F.R. § 4.84a 
(2004).  The rating criteria begin with evaluating visual 
acuity where the vision in each eye is 20/40.  In that case a 
noncompensable disability evaluation is warranted under 38 
C.F.R. § 4.84a, Diagnostic Code 6079 (2004).  A 10 percent 
rating would be for consideration if there was vision of 
20/50 in one eye and 20/50 in the other (Diagnostic Code 
6078).  Id.  A 20 percent rating would be for consideration 
if there was vision of 20/70 in one eye and 20/50 in the 
other (Diagnostic Code 6078), vision of 20/100 in one eye and 
20/50 in the other (Diagnostic Code 6078), vision of 20/200 
in one eye and 20/40 in the other (Diagnostic Code 6077), and 
vision in one eye of 15/200 in one eye and 20/40 in the other 
(Diagnostic Code 6077).  38 C.F.R. § 4.84a.

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and 3-mm white test object.  At least 16 meridians 
22 1/2 degrees apart will be charted for each eye.  The 
charts will be made a part of the report of examination and 
not less than two recordings, and three when possible, will 
be made.  The minimum limit for this function is established 
as a concentric central contraction of the visual field to 
five degrees.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  38 C.F.R. § 4.76 
(2004).

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  38 
C.F.R. § 4.76 (2004).  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a (2004).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is:  Temporally: 85; 
down temporally:  85; down:  65; down nasally:  50; nasally:  
60; up nasally:  55; up:  45; up temporally:  55.  The total 
is 500 degrees.

Under Diagnostic Code 6090 for diplopia, ratings are based on 
the degree of diplopia and the equivalent visual acuity.  38 
C.F.R. Part 4 (2004).  The ratings are applicable to only one 
eye.  A rating cannot be assigned for both diplopia and 
decreased visual acuity or field of vision in the same eye.  
When diplopia is present and there is also ratable impairment 
of visual acuity or field of vision of both eyes, the ratings 
for diplopia will be applied to the poorer eye while the 
better eye is rated according to the best-corrected visual 
acuity or visual field.  When the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  When diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  If 
the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
38 C.F.R. Part 4, Diagnostic Code 6090 (2004).

Demonstrable pathology commensurate with the functional loss 
will be required.  The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 
6080, Note (2) (2004).

The veteran has consistently complained of diplopia since 
1974.  The veteran is competent to report that on which he 
has personal knowledge - that is what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The Board notes that the veteran complained of double vision 
when looking to his left.  The Board accepts his statement.  
However, the Board attaches far more probate weight to the 
observations and opinions of competent medical professional 
when evaluating the evidence.  The Board finds that the 
specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The most recent VA eye examination noted that the veteran's 
visual field of the left eye is constricted to 10 degrees.  
However, the examiner further opined that if that was truly 
the case, the veteran would be unable to walk into unfamiliar 
areas.  Hence, the examiner insinuated that the veteran's 
complaints of diplopia and subsequent visual field 
restrictions were unsupported.  Thus, a granting of an 
increased evaluation pursuant to the rating criteria found at 
Diagnostic Code 6090, of 38 C.F.R. Part 4 (2004), is not 
possible at this time.

In the absence of findings of impaired visual field or 
diplopia, the only issue is whether the veteran manifests 
impaired visual acuity that is compensable.  Under Diagnostic 
Code 6079, of 38 C.F.R. Part 4 (2004), corrected visual 
acuity of 20/40 in one eye warrants a noncompensable 
evaluation when corrected visual acuity in the other eye is 
also 20/40.  However, corrected visual acuity of 20/50 in one 
eye warrants a 10 percent evaluation when corrected visual 
acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (2004).  A 10 percent evaluation is also 
warranted where corrected visual acuity is 20/50 in both 
eyes.  Id., Diagnostic Code 6078.  However, a 20 percent 
evaluation is warranted where corrected visual acuity is 
20/70 in one eye and 20/50 in the other eye.  Id.

The veteran's best corrected visual acuity from an April 2002 
report was 20/50 bilaterally, which equates to a 10 percent 
disability rating in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 6079 (2004).  A more recent eye report, dated 
May 6, 2004, produced a better result - 20/40 corrected 
vision bilaterally.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also 38 C.F.R. 
§ 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  The Court 
pointed out in Gilbert that under the benefit of the doubt 
doctrine established by Congress, when the evidence is in 
relative equipoise, the law dictates that the veteran 
prevails.  In view of the foregoing, the Board finds that the 
evidence is not in equipoise.  Because the evidence is not in 
equipoise, the Board concludes that that an evaluation in 
excess of the currently assigned is not supported by the 
record and an increased evaluation for diplopia is not 
warranted.  Although the Board sympathizes with the veteran's 
difficulties due to his diminished eye sight and claims of 
double vision, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim.

The Board is aware that its inquiry is not strictly limited 
to the stated schedular criteria.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the criteria set forth in the rating 
schedule do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the evidence does not identify any factors 
that would call for the assignment of a disability rating in 
excess of 10 percent, as discussed above, and the veteran and 
his representative have pointed to no such factors.  Hence, 
the veteran's claim is denied.  

II.  Sinusitis

The veteran has also been assigned a 10 percent disability 
rating for sinusitis with headaches in accordance with the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
6513 (2004).  This code states that a 10 percent rating will 
be assigned for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or: more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted for sinusitis following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Fifty percent is the maximum disability 
rating under this code.  A note which follows these 
provisions indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2004).

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
veteran has claimed that he has suffered from headaches and 
that he has taken "antibiotics" to relieve his symptoms and 
manifestations produced by the sinuses.  However, the medical 
evidence does not confirm the prescription of such 
medications.  Moreover, the medical treatment records and the 
medical examination reports do not show that the veteran has 
been incapacitated on three different occasions or non-
incapacitated on six different occasions.  Although the 
veteran states that he suffers from headaches and that he 
takes Tylenol(r) 3 with codeine for relief, the medical 
documents indicate that the Tylenol(r) 3 with codeine has been 
prescribed for another disorder.  The evidence further 
indicates that the veteran has not been prescribed prolonged 
antibiotic treatment.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2005); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Board finds the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for sinusitis with headaches.  

III.  Conclusion

In reaching the above determination, the Board considered 
whether the veteran's service-connected disabilities standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected sinusitis and diplopia, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.




ORDER

An increased evaluation for diplopia secondary to entrapment 
of the left medial and inferior rectus muscles is denied.

An increased evaluation for sinusitis with headaches is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


